                                                                                                                                                         10/03/19 10:50AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     DONALD
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        ROBERT
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   JAMIESON
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-5882
     Individual Taxpayer
     Identification number
     (ITIN)




                Case 0:19-bk-12633-PS
Official Form 101
                                          Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                               Desc            page 1
                                           Main Document                  Page 1 of 71
                                                                                                                                                 10/03/19 10:50AM

Debtor 1   DONALD ROBERT JAMIESON                                                                    Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 3420 N TWIN HILLS ROAD
                                 Kingman, AZ 86401
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Mohave
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




                Case 0:19-bk-12633-PS
Official Form 101
                                          Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                          Desc         page 2
                                           Main Document                  Page 2 of 71
                                                                                                                                                     10/03/19 10:50AM

Debtor 1    DONALD ROBERT JAMIESON                                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




               Case 0:19-bk-12633-PS
Official Form 101
                                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                             Desc          page 3
                                          Main Document                  Page 3 of 71
                                                                                                                                                  10/03/19 10:50AM

Debtor 1    DONALD ROBERT JAMIESON                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




                Case 0:19-bk-12633-PS
Official Form 101
                                          Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                           Desc         page 4
                                           Main Document                  Page 4 of 71
                                                                                                                                                   10/03/19 10:50AM

Debtor 1    DONALD ROBERT JAMIESON                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




                Case 0:19-bk-12633-PS
Official Form 101
                                          Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                           Desc          page 5
                                           Main Document                  Page 5 of 71
                                                                                                                                                       10/03/19 10:50AM

Debtor 1    DONALD ROBERT JAMIESON                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ DONALD ROBERT JAMIESON
                                 DONALD ROBERT JAMIESON                                            Signature of Debtor 2
                                 Signature of Debtor 1

                                 robert_jamieson@live.com
                                 Email Address of Debtor 1                                         Email Address of Debtor 2

                                 Executed on     October 3, 2019                                   Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY

               Case 0:19-bk-12633-PS
Official Form 101
                                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                Desc         page 6
                                          Main Document                  Page 6 of 71
                                                                                                                                                    10/03/19 10:50AM

Debtor 1   DONALD ROBERT JAMIESON                                                                         Case number (if known)



For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ MARK A SIPPEL                                                  Date         October 3, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                MARK A SIPPEL 005506 AZ
                                Printed name

                                SIPPEL LAW FIRM PLLC
                                Firm name

                                707 E BEALE ST
                                Kingman, AZ 86401
                                Number, Street, City, State & ZIP Code

                                Contact phone     928-753-2889                               Email address         notice@sippellaw.com
                                005506 AZ AZ
                                Bar number & State




               Case 0:19-bk-12633-PS
Official Form 101
                                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc          page 7
                                          Main Document                  Page 7 of 71
                                                                                                                                                                                10/03/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                   DONALD ROBERT JAMIESON
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             318,236.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              67,684.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             385,920.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             390,555.29

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             116,929.72


                                                                                                                                     Your total liabilities $               507,485.01


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,931.99

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,120.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                              Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                                       Desc
                                                                    Main Document     Page 8 of 71
                                                                                                                                          10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $        3,974.49


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                       Desc
                                                               Main Document     Page 9 of 71
                                                                                                                                                                         10/03/19 10:50AM


 Fill in this information to identify your case and this filing:

 Debtor 1                    DONALD ROBERT JAMIESON
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF ARIZONA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3420 N TWIN HILLS RD                                                           Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Kingman                           AZ        86401-9740                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $318,236.00                $318,236.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                                                                  DEBTOR SOLE AND SEPARATE
                                                                                       Debtor 1 only                              PROPERTY
        Mohave                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Property #354-10-005 with home
                                                                                Property #354-10-004 vacant land 120 ac contiguous to homestead
                                                                                property
                                                                                Has 2 liens first, and second


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $318,236.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                                    Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                         Desc
                                                                          Main Document    Page 10 of 71
                                                                                                                                                             10/03/19 10:50AM

 Debtor 1        DONALD ROBERT JAMIESON                                                                         Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       JEEP                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      CHEROKEE                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   48600                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         4X4 upside value, payment
         excessive with interest, may                                Check if this is community property                      $18,337.50                  $18,337.50
         have to surrender                                           (see instructions)




  3.2    Make:       BMW                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      MINI COOPER                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         DAUGHTER Purchased .
         Daughter has been paying                                    Check if this is community property                      $19,575.00                  $19,575.00
                                                                     (see instructions)



  3.3    Make:       CHEVROLET                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      CRUZ                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Titled Jordon Anthony OR
         Donald Robert Jamieson                                      Check if this is community property                        $7,787.50                   $7,787.50
         cosigned, belongs to grandson,                              (see instructions)

         he has all payments for past 2
         1/2 years,


  3.4    Make:       MASSIMO                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      UTV                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:           UNKNOWN                      Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Used on property. Uninsured
         BUT MAIN VEHICLE FOR                                        Check if this is community property                        $3,000.00                   $3,000.00
         DEBTOR'S USE                                                (see instructions)




  3.5    Make:       FORD                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      F250                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1997                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:           UNKNOWN                      Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Mechanic's Lien on truck of
         $1,004.00                                                   Check if this is community property                        $1,500.00                   $1,500.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                        Desc
                                                               Main Document    Page 11 of 71
                                                                                                                                                                    10/03/19 10:50AM

 Debtor 1        DONALD ROBERT JAMIESON                                                                             Case number (if known)


  3.6    Make:       JD210                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      TRACTOR                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2003 - 2004                                     Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                      N/A               Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Came with property
         Comp 2005 for $10,000 2 years                               Check if this is community property                              $10,680.00                 $10,680.00
         older, needs tire, needs blade,                             (see instructions)

         needs rear cylinder repack
         needs rear tires, extended
         maintenance


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       KRGO                                      Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      LS                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1992                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Horse Trailer, rusted and                                   Check if this is community property                                 $500.00                     $500.00
         terrible shape, would need                                  (see instructions)

         repairs to function, tubing,
         bottom sides, risk to horse

  4.2    Make:       YAMAHA                                    Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      ATV                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1999                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Bought 6/9/2018                                             Check if this is community property                                 $200.00                     $200.00
         Bought "as is"                                              (see instructions)

         No Title
         Bought at $1150.00, but engine
         is seized up, turned into
         salveage for parts. no tires



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $61,580.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    HOUSEHOLD FURNITURE AND FURNISHINGS                                                                                             $2,500.00


                                    FOOD FUEL AND PROVISIONS                                                                                                          $725.00

Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                               Desc
                                                               Main Document    Page 12 of 71
                                                                                                                                                 10/03/19 10:50AM

 Debtor 1       DONALD ROBERT JAMIESON                                                              Case number (if known)


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    PERSONAL AND FAMILY PHONES, ALARM CLOCKS,
                                    TELEVISIONS, HAND HELD ITEMS, no item above the $725 limit on
                                    property                                                                                                     Unknown


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    (1) 30-06
                                    (2) 12 Gauge Remington
                                    (1) 380 Pistol
                                    (1) 38 Special 5 Round
                                    (1) 22 Rifle
                                    (1) 9 MM                                                                                                     $1,434.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    WEARING APPAREL                                                                                                $725.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    WATCHES                                                                                                        $150.00


                                    MISC COSTUME JEWELRY AND ACCOUTREMENTS                                                                         $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    2 Year Old Cat (neutered) costs us, not an asset but a liability                                                   $0.00



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                             Desc
                                                               Main Document    Page 13 of 71
                                                                                                                                                                    10/03/19 10:50AM

 Debtor 1          DONALD ROBERT JAMIESON                                                                                     Case number (if known)

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $5,634.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Chase 9628                                                          $300.00



                                              17.2.       Savings                                 Chase 2551                                                              $0.00



                                              17.3.       Checking                                Bank of America 2020                                                  $20.00



                                              17.4.       Savings                                 Bank of America 8734                                                    $0.00



                                              17.5.       Checking                                Eagle Community CU xx62                                                 $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No

Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

               Case 0:19-bk-12633-PS                                          Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                 Desc
                                                                              Main Document    Page 14 of 71
                                                                                                                                                       10/03/19 10:50AM

 Debtor 1         DONALD ROBERT JAMIESON                                                                      Case number (if known)

        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                       Beneficiary:                          Surrender or refund
                                                                                                                                           value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No

Official Form 106A/B                                                   Schedule A/B: Property                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               Case 0:19-bk-12633-PS                           Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                   Desc
                                                               Main Document    Page 15 of 71
                                                                                                                                                                           10/03/19 10:50AM

 Debtor 1         DONALD ROBERT JAMIESON                                                                                                Case number (if known)

        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $320.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                               GOLD PLATED WATCH OLD "HEIRLOOM" AS REMOVED FROM SAFE
                                               BOX, KENNEDY HALF DOLLARS                                                                                                     $150.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                $150.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $318,236.00
 56. Part 2: Total vehicles, line 5                                                                           $61,580.00
 57. Part 3: Total personal and household items, line 15                                                       $5,634.00
 58. Part 4: Total financial assets, line 36                                                                     $320.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +              $150.00

 62. Total personal property. Add lines 56 through 61...                                                      $67,684.00              Copy personal property total       $67,684.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $385,920.00

Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

               Case 0:19-bk-12633-PS                                   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                                Desc
                                                                       Main Document    Page 16 of 71
                                                                                                                             10/03/19 10:50AM

 Debtor 1       DONALD ROBERT JAMIESON                                                        Case number (if known)




Official Form 106A/B                                                 Schedule A/B: Property                                        page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04          Desc
                                                               Main Document    Page 17 of 71
                                                                                                                                                         10/03/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                 DONALD ROBERT JAMIESON
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      3420 N TWIN HILLS RD Kingman, AZ                               $318,236.00                                   $200.00     C.C.P. § 703.140(b)(1)
      86401-9740 Mohave County
      Property #354-10-005 with home                                                       100% of fair market value, up to
      Property #354-10-004 vacant land 120                                                 any applicable statutory limit
      ac contiguous to homestead
      property
      Has 2 liens first, and second
      Line from Schedule A/B: 1.1

      2018 MASSIMO UTV UNKNOWN                                         $3,000.00                                 $3,000.00     C.C.P. § 703.140(b)(2)
      miles
      Used on property. Uninsured BUT                                                      100% of fair market value, up to
      MAIN VEHICLE FOR DEBTOR'S USE                                                        any applicable statutory limit
      Line from Schedule A/B: 3.4

      1997 FORD F250 UNKNOWN miles                                     $1,500.00                                   $200.00     C.C.P. § 703.140(b)(5)
      Mechanic's Lien on truck of
      $1,004.00                                                                            100% of fair market value, up to
      Line from Schedule A/B: 3.5                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                    Desc
                                                               Main Document    Page 18 of 71
                                                                                                                                                            10/03/19 10:50AM

 Debtor 1    DONALD ROBERT JAMIESON                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2003 - 2004 JD210 TRACTOR N/A                                   $10,680.00                                $10,680.00         C.C.P. § 703.140(b)(5)
     miles
     Came with property                                                                    100% of fair market value, up to
     Comp 2005 for $10,000 2 years older,                                                  any applicable statutory limit
     needs tire, needs blade, needs rear
     cylinder repack needs rear tires,
     extended maintenance
     Line from Schedule A/B: 3.6

     1992 KRGO LS                                                        $500.00                                   $500.00        C.C.P. § 703.140(b)(5)
     Horse Trailer, rusted and terrible
     shape, would need repairs to                                                          100% of fair market value, up to
     function, tubing, bottom sides, risk                                                  any applicable statutory limit
     to horse
     Line from Schedule A/B: 4.1

     1999 YAMAHA ATV                                                     $200.00                                   $200.00        C.C.P. § 703.140(b)(5)
     Bought 6/9/2018
     Bought "as is"                                                                        100% of fair market value, up to
     No Title                                                                              any applicable statutory limit
     Bought at $1150.00, but engine is
     seized up, turned into salveage for
     parts. no tires
     Line from Schedule A/B: 4.2

     HOUSEHOLD FURNITURE AND                                          $2,500.00                                  $2,500.00        C.C.P. § 703.140(b)(3)
     FURNISHINGS
     Line from Schedule A/B: 6.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     FOOD FUEL AND PROVISIONS                                            $725.00                                   $725.00        C.C.P. § 703.140(b)(3)
     Line from Schedule A/B: 6.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     PERSONAL AND FAMILY PHONES,                                      Unknown                                      $500.00        C.C.P. § 703.140(b)(3)
     ALARM CLOCKS, TELEVISIONS,
     HAND HELD ITEMS, no item above                                                        100% of fair market value, up to
     the $725 limit on property                                                            any applicable statutory limit
     Line from Schedule A/B: 7.1

     (1) 30-06                                                        $1,434.00                                  $1,434.00        C.C.P. § 703.140(b)(5)
     (2) 12 Gauge Remington
     (1) 380 Pistol                                                                        100% of fair market value, up to
     (1) 38 Special 5 Round                                                                any applicable statutory limit
     (1) 22 Rifle
     (1) 9 MM
     Line from Schedule A/B: 10.1

     WEARING APPAREL                                                     $725.00                                   $725.00        C.C.P. § 703.140(b)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     WATCHES                                                             $150.00                                   $150.00        C.C.P. § 703.140(b)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                       Desc
                                                               Main Document    Page 19 of 71
                                                                                                                                                            10/03/19 10:50AM

 Debtor 1    DONALD ROBERT JAMIESON                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     MISC COSTUME JEWELRY AND                                            $100.00                                   $100.00        C.C.P. § 703.140(b)(4)
     ACCOUTREMENTS
     Line from Schedule A/B: 12.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Chase 9628                                                $300.00                                   $300.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     GOLD PLATED WATCH OLD                                               $150.00                                   $150.00        C.C.P. § 703.140(b)(5)
     "HEIRLOOM" AS REMOVED FROM
     SAFE BOX, KENNEDY HALF                                                                100% of fair market value, up to
     DOLLARS                                                                               any applicable statutory limit
     Line from Schedule A/B: 53.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                       Desc
                                                               Main Document    Page 20 of 71
                                                                                                                                                                10/03/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                   DONALD ROBERT JAMIESON
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bmw Financial Services                   Describe the property that secures the claim:                 $16,401.00               $19,575.00                     $0.00
         Creditor's Name                          2016 BMW MINI COOPER Unknown
                                                  miles
         Attn: Bankruptcy                         DAUGHTER Purchased . Daughter
         Department                               has been paying
                                                  As of the date you file, the claim is: Check all that
         Po Box 3608                              apply.
         Dublin, OH 43016                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
                                 10/16 Last
                                 Active
 Date debt was incurred          2/06/19                   Last 4 digits of account number        6077




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                            Desc
                                                               Main Document    Page 21 of 71
                                                                                                                                                           10/03/19 10:50AM



 Debtor 1 DONALD ROBERT JAMIESON                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name


 2.2     Eagle Community Cu                         Describe the property that secures the claim:                    $22,585.00         $18,337.50        $4,247.50
         Creditor's Name                            2016 JEEP CHEROKEE 48600 miles
         Attn:                                      4X4 upside value, payment
         Collections/Bankruptcy                     excessive with interest, may have to
         Dept                                       surrender
                                                    As of the date you file, the claim is: Check all that
         Po Box 5196                                apply.
         Lake Forest, CA 92609                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 12/17 Last
                                 Active
 Date debt was incurred          5/22/19                     Last 4 digits of account number         0005


         Home Point Financial
 2.3                                                                                                                $321,693.00        $318,236.00        $3,457.00
         Corporation                                Describe the property that secures the claim:
         Creditor's Name                            3420 N TWIN HILLS RD Kingman,
                                                    AZ 86401-9740 Mohave County
                                                    Property #354-10-005 with home
         Attn: Correspondence                       Property #354-10-004 vacant land
         Dept                                       120 ac contiguous to homestead
         11511 Luna Road; Suite                     property
         200                                        Has 2 liens first, and second
                                                    As of the date you file, the claim is: Check all that
         Farmers Branch, TX                         apply.
         75234                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 04/19 Last
                                 Active
 Date debt was incurred          6/03/19                     Last 4 digits of account number         9601




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

               Case 0:19-bk-12633-PS                             Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                      Desc
                                                                 Main Document    Page 22 of 71
                                                                                                                                                         10/03/19 10:50AM



 Debtor 1 DONALD ROBERT JAMIESON                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name


 2.4     HONEST AUTO                                Describe the property that secures the claim:                      $1,200.00       $1,500.00              $0.00
         Creditor's Name                            1997 FORD F250 UNKNOWN miles
                                                    Mechanic's Lien on truck of
                                                    $1,004.00 PLUS RENTAL STORAGE
                                                    STILL NOT RUNNING NEEDS
                                                    COMPUTER CHIP $410 LIEN
                                                    33-1022
                                                    As of the date you file, the claim is: Check all that
         2325 E NORTHERN AVE                        apply.
         Kingman, AZ 86409                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 FEB
                                 MARCH
 Date debt was incurred          2019                        Last 4 digits of account number


         ORANGE COUNTY
 2.5                                                                                                                   $1,973.29       Unknown          Unknown
         TREASURER                                  Describe the property that secures the claim:
         Creditor's Name                            PERSONAL PROP TAX ON ALL
                                                    PERSONAL AND REAL PROPERTY
                                                    NOW OWNED.
                                                    As of the date you file, the claim is: Check all that
         P O BOX 1438                               apply.
         Santa Ana, CA 92702                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Property Tax Lien
       community debt

 Date debt was incurred          1998                        Last 4 digits of account number         9029




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               Case 0:19-bk-12633-PS                             Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                    Desc
                                                                 Main Document    Page 23 of 71
                                                                                                                                                              10/03/19 10:50AM



 Debtor 1 DONALD ROBERT JAMIESON                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name


 2.6     PIONEER TITLE                              Describe the property that secures the claim:                    $16,500.00           $318,236.00      $16,500.00
         Creditor's Name                            3420 N TWIN HILLS RD Kingman,
                                                    AZ 86401-9740 Mohave County
                                                    Property #354-10-005 with home
                                                    Property #354-10-004 vacant land
                                                    120 ac contiguous to homestead
         ACCOUNT SERVICING                          property
         DEPT                                       Has 2 liens first, and second
                                                    As of the date you file, the claim is: Check all that
         P O BOX 6517                               apply.
         Kingman, AZ 86402                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          03/2018                     Last 4 digits of account number         0004

         Wells Fargo Dealer
 2.7                                                                                                                 $10,203.00             $7,787.50        $2,415.50
         Services                                   Describe the property that secures the claim:
         Creditor's Name                            2015 CHEVROLET CRUZ
                                                    Titled Jordon Anthony OR Donald
                                                    Robert Jamieson cosigned, belongs
                                                    to grandson, he has all payments
         Attn: Bankruptcy                           for past 2 1/2 years,
                                                    As of the date you file, the claim is: Check all that
         Po Box 19657                               apply.
         Irvine, CA 92623                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Co-Signer Only
       community debt

                                 Opened
                                 03/16 Last
                                 Active
 Date debt was incurred          5/10/19                     Last 4 digits of account number         2295



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $390,555.29
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $390,555.29

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

               Case 0:19-bk-12633-PS                             Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                         Desc
                                                                 Main Document    Page 24 of 71
                                                                                                                                                     10/03/19 10:50AM



 Debtor 1 DONALD ROBERT JAMIESON                                                         Case number (if known)
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        DAVID S DAMRON & LINDA DAMRON
        CO-TTEE DAMRON FAM TR 6/18/1992                                            Last 4 digits of account number   0004
        4180 TEJON CIRCLE
        Corona, CA 92881

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        EAGLE COMMUNITY CREDIT UNION
        P O BOX 5196                                                               Last 4 digits of account number   03
        El Toro, CA 92609-8696

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
        WELLS FARGO
        PO BOX 29704                                                               Last 4 digits of account number   2295
        PHOENIX, AZ 85038




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                  Desc
                                                               Main Document    Page 25 of 71
                                                                                                                                                                            10/03/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                   DONALD ROBERT JAMIESON
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Amex                                                    Last 4 digits of account number         3763                                                        $4,671.00
              Nonpriority Creditor's Name
              Correspondence/Bankruptcy                                                                       Opened 01/04 Last Active
              Po Box 981540                                           When was the debt incurred?             6/11/19
              El Paso, TX 79998
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Credit Card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              52081                                                Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                                     Desc
                                                               Main Document    Page 26 of 71
                                                                                                                                                              10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

          ARIZONA DEPARTMENT OF
 4.2      REVENUE                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          ATTN: BANKRUPTCY DEPT                                      When was the debt incurred?
          1600 W MONROE ST
          Phoenix, AZ 85007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      AT&T MOBILITY                                              Last 4 digits of account number       8320                                              $2,612.31
          Nonpriority Creditor's Name
          P O BOX 537104                                             When was the debt incurred?           5/11/2019
          Atlanta, GA 30353-7104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4      Bank Of America                                            Last 4 digits of account number       8690                                            $15,117.00
          Nonpriority Creditor's Name
          4909 Savarese Circle                                                                             Opened 01/15 Last Active
          Fl1-908-01-50                                              When was the debt incurred?           3/01/19
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                           Desc
                                                               Main Document    Page 27 of 71
                                                                                                                                                              10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 4.5      Bank Of America                                            Last 4 digits of account number       9554                                            $14,944.00
          Nonpriority Creditor's Name
          4909 Savarese Circle                                                                             Opened 12/15 Last Active
          Fl1-908-01-50                                              When was the debt incurred?           3/01/19
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Capital One                                                Last 4 digits of account number       8855                                              $8,906.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/14 Last Active
          Po Box 30285                                               When was the debt incurred?           2/01/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7      Chase Card Services                                        Last 4 digits of account number       8466                                              $8,619.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/13 Last Active
          Po Box 15298                                               When was the debt incurred?           3/01/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                           Desc
                                                               Main Document    Page 28 of 71
                                                                                                                                                              10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 4.8      CITI CARDS                                                 Last 4 digits of account number       6670                                              $2,911.51
          Nonpriority Creditor's Name
          PO BOX 78019                                               When was the debt incurred?           2015
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.9      Citibank North America                                     Last 4 digits of account number       9534                                              $5,038.00
          Nonpriority Creditor's Name
          Citibank Corp/Centralized                                                                        Opened 03/17 Last Active
          Bankruptcy                                                 When was the debt incurred?           3/01/19
          Po Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 0        DIRECTV                                                    Last 4 digits of account number                                                           $290.00
          Nonpriority Creditor's Name
          PO BOX 78626                                               When was the debt incurred?
          PHOENIX, AZ 85062-8626
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                           Desc
                                                               Main Document    Page 29 of 71
                                                                                                                                                              10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 4.1
 1        Eagle Community Cu                                         Last 4 digits of account number       2451                                              $4,642.00
          Nonpriority Creditor's Name
          Attn: Collections/Bankruptcy Dept                                                                Opened 01/16 Last Active
          Po Box 5196                                                When was the debt incurred?           3/01/19
          Lake Forest, CA 92609
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 2        Eagle Community Cu                                         Last 4 digits of account number       0003                                              $2,027.00
          Nonpriority Creditor's Name
          Attn: Collections/Bankruptcy Dept                                                                Opened 01/16 Last Active
          Po Box 5196                                                When was the debt incurred?           6/01/19
          Lake Forest, CA 92609
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.1
 3        FERRELGAS                                                  Last 4 digits of account number       9209                                              $1,921.64
          Nonpriority Creditor's Name
          P O BOX 1003                                               When was the debt incurred?
          Smithville, MO 64089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                           Desc
                                                               Main Document    Page 30 of 71
                                                                                                                                                              10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 4.1
 4        FIRST NATION BANK OF OMAHA                                 Last 4 digits of account number       6032                                              $2,140.73
          Nonpriority Creditor's Name
          P O BOX 2557                                               When was the debt incurred?
          Omaha, NE 68103-2557
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 5        First National Bank                                        Last 4 digits of account number       6299                                              $2,296.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 05/14 Last Active
          1620 Dodge St Mailstop 4440                                When was the debt incurred?           2/01/19
          Omaha, NE 68197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 6        IRS                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 7346                                                When was the debt incurred?
          PHILADELPHIA, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                           Desc
                                                               Main Document    Page 31 of 71
                                                                                                                                                              10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 4.1
 7        STATE OF CALIFORNIA                                        Last 4 digits of account number       2018                                                $441.00
          Nonpriority Creditor's Name
          VEHICLE REGISTRATION                                       When was the debt incurred?           05/10/2019
          COLLECTION
          FRANCHISE TAX BOARD P O BOX
          419001
          Rancho Cordova, CA 95741-9001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   VEHICLE REG


 4.1
 8        Synchrony Bank/Gap                                         Last 4 digits of account number       6809                                              $8,320.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 10/14 Last Active
          Po Box 965060                                              When was the debt incurred?           3/03/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 9        Synchrony Bank/Walmart                                     Last 4 digits of account number       2353                                              $7,730.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/15 Last Active
          Po Box 965060                                              When was the debt incurred?           3/03/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                           Desc
                                                               Main Document    Page 32 of 71
                                                                                                                                                              10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 4.2       Synchrony/Ashley Furniture
 0         Homestore                                                 Last 4 digits of account number       0168                                              $5,268.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                Opened 10/17 Last Active
           Po Box 965060                                             When was the debt incurred?           4/02/19
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2                                                                                                       JESSICA
 1         THE ARBORS                                                Last 4 digits of account number       JAMIESON                                          $7,217.53
           Nonpriority Creditor's Name
           26356 VINTAGE WOODS ROAD                                  When was the debt incurred?           09/07/2017
           Lake Forest, CA 92630-7277
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   COLLECTION


 4.2
 2         USAA Federal Savings Bank                                 Last 4 digits of account number       8022                                            $11,817.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                Opened 03/16 Last Active
           10750 Mcdermott Freeway                                   When was the debt incurred?           2/01/19
           San Antonio,, TX 78288
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                           Desc
                                                               Main Document    Page 33 of 71
                                                                                                                                                                     10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AAA FINANCIAL SERVICES                                        Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P O BOX 851001                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75285-1001
                                                               Last 4 digits of account number                  8690

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AAA FINANCIAL SERVICES                                        Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P O BOX 982234                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998-2234
                                                               Last 4 digits of account number                  8690

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ANAYA LAW GROUP                                               Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2629 TOWNSGATE ROAD                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 STE 140
 Westlake Village, CA 91361
                                                               Last 4 digits of account number                  7062

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ANAYA LAW GROUP                                               Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2629 TOWNSGATE ROAD                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 STE 140
 Westlake Village, CA 91361
                                                               Last 4 digits of account number                  6203

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANK OF AMERICA                                               Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO BOX 851001                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 DALLAS, TX 75285-1001
                                                               Last 4 digits of account number                  9554

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BANK OF AMERICA                                               Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO BOX 982234                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998
                                                               Last 4 digits of account number                  9554

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BEST BUY                                                      Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P O BOX 6204                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6204
                                                               Last 4 digits of account number                  9534

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BEST BUY CREDIT SERVICES                                      Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO BOX 78009                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062
                                                               Last 4 digits of account number                  9534

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BEST BUY CREDIT SERVICES                                      Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P O BOX 790441                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63179
                                                               Last 4 digits of account number                  9534

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BRISTON POINT FINANCIAL, INC                                  Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 STE 400                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 300 SPECTRUM CENTER DRIVE
 Irvine, CA 92618
                                                               Last 4 digits of account number                  0330

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO BOX 60599
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 9 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                                  Desc
                                                               Main Document    Page 34 of 71
                                                                                                                                                                     10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 City of Industry, CA 91716                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number                  8855

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO BOX 30285                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 SALT LAKE CITY, UT 84130-0285
                                                               Last 4 digits of account number                  8855

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CHASE CARDMEMBER SERVICE                                      Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P O BOX 6294                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197-6294
                                                               Last 4 digits of account number                  8466

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CITI CARDS                                                    Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO BOX 790046                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63179
                                                               Last 4 digits of account number                  6670

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIRECT TV                                                     Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 C/O FOCUS RECEIVABLES                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 MANAGEMENT
 1130 NORTHCHASE PARKWAY STE
 150
 Marietta, GA 30067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIRECT TV                                                     Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 C/O CONVERGENT OUTSOURCING                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 INC
 800 SW 39TH ST
 RENTON, WA 98057-4975
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DIRECTV                                                       Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 5007                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60197
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EAGLE COMMUNITY CREDIT                                        Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 UNION                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P O BOX 5196
 El Toro, CA 92609-8696
                                                               Last 4 digits of account number                  2451

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EAGLE COMMUNITY CREDIT                                        Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 UNION                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P O BOX 5196
 El Toro, CA 92609-8696
                                                               Last 4 digits of account number                  03

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FERRELLGAS                                                    Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P O BOX 88086                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60680-1086
                                                               Last 4 digits of account number                  9209

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GATESTONE                                                     Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1000 N WEST STREET                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 STE 1200
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                                  Desc
                                                               Main Document    Page 35 of 71
                                                                                                                                                                     10/03/19 10:50AM

 Debtor 1 DONALD ROBERT JAMIESON                                                                         Case number (if known)

 Wilmington, DE 19801
                                                               Last 4 digits of account number                    0238

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MASTERCARD                                                    Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P O BOX 10309                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306-0309
                                                               Last 4 digits of account number                    2451

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PAYPAL CREDIT SVCS/SYNCB                                      Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P O BOX 960060                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-0080
                                                               Last 4 digits of account number                    6809

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PRIME                                                         Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P O BOX 15123                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850-5123
                                                               Last 4 digits of account number                    8466

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SYNCHRONY BANK                                                Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 960061                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number                    0168

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 USAA SAVINGS BANK                                             Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 10750 MCDERMOTT FWY                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 San Antonio, TX 78288
                                                               Last 4 digits of account number                    8022

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WALMART MASTERCARD/SYNCB                                      Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 960024                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 ORLANDO, FL 32896-0024
                                                               Last 4 digits of account number                    2353

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  116,929.72

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  116,929.72




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               Case 0:19-bk-12633-PS                           Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                                  Desc
                                                               Main Document    Page 36 of 71
                                                                                                                                                       10/03/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                  DONALD ROBERT JAMIESON
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                  Case 0:19-bk-12633-PS                          Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                Desc
                                                                 Main Document    Page 37 of 71
                                                                                                                                                    10/03/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                     DONALD ROBERT JAMIESON
                              First Name                          Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)          First Name                          Middle Name          Last Name


 United States Bankruptcy Court for the:                   DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           -NONE-          . Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         JESSICA JAMIESON                                                                         Schedule D, line
                3420 N TWIN HILLS ROAD                                                                   Schedule E/F, line         4.21
                AZ 86101-9740
                                                                                                         Schedule G
                RENTAL DEBT cosigned rental agreement and paid security
                                                                                                       THE ARBORS
                deposit, phone demand for $7,000 breach of contract



    3.2         JESSICA JAMIESON                                                                         Schedule D, line   2.1
                3420 N TWIN HILLS ROAD                                                                   Schedule E/F, line
                Kingman, AZ 86401-9740
                                                                                                         Schedule G
                Debtor discontinue payments and daughter was to continue
                                                                                                       Bmw Financial Services




Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                               Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                          Desc
                                                                     Main Document    Page 38 of 71
                                                                                                                                     10/03/19 10:50AM



 Debtor 1 DONALD ROBERT JAMIESON                                                         Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.3      JORDAN ANTHONY JAMIESON                                                            Schedule D, line   2.7
             848 DELL AVENUE                                                                    Schedule E/F, line
             Dickinson, ND 58601-6112
                                                                                                Schedule G
             Joint Registered: Jordan Anthony Jamieson or Donald Robert
                                                                                              Wells Fargo Dealer Services
             Jamieson




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                 Desc
                                                               Main Document    Page 39 of 71
                                                                                                                                               10/03/19 10:50AM




Fill in this information to identify your case:

Debtor 1                      DONALD ROBERT JAMIESON

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I
                Case 0:19-bk-12633-PS                 Doc 1 FiledSchedule
                                                                  10/03/19I: Your Income
                                                                                  Entered 10/03/19 10:53:04                           Desc        page 1

                                                      Main Document      Page 40 of 71
                                                                                                                                                   10/03/19 10:50AM




Debtor 1   DONALD ROBERT JAMIESON                                                                Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00         $               N/A
     8e. Social Security                                                                  8e.        $        957.50         $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                     N/A
     8g. Pension or retirement income                                                     8g. $                 0.00   $                     N/A
     8h. Other monthly income. Specify: VA DISABILITY                                     8h.+ $            3,974.49 + $                     N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          4,931.99         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,931.99 + $             N/A = $           4,931.99
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $          4,931.99
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I
           Case 0:19-bk-12633-PS                   Doc 1 FiledSchedule
                                                               10/03/19I: Your Income
                                                                               Entered 10/03/19 10:53:04                                 Desc         page 2

                                                   Main Document      Page 41 of 71
                                                                                                                                                   10/03/19 10:50AM




Fill in this information to identify your case:

Debtor 1                 DONALD ROBERT JAMIESON                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                        MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            2,065.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           300.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
           Case 0:19-bk-12633-PS                      Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                         Desc
                                                      Main Document    Page 42 of 71
                                                                                                                                                           10/03/19 10:50AM




Debtor 1     DONALD ROBERT JAMIESON                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 450.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 425.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 145.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                426.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 88.00
10.   Personal care products and services                                                    10. $                                                  43.00
11.   Medical and dental expenses                                                            11. $                                                 114.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 150.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                 200.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  105.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  444.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   65.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    2 Year Old Neutered Cat                                             21. +$                                                 50.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,120.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,120.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,931.99
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,120.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -188.01

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                              Desc
                                                       Main Document    Page 43 of 71
                                                                                                                                                    10/03/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1                    DONALD ROBERT JAMIESON
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ DONALD ROBERT JAMIESON                                                X
              DONALD ROBERT JAMIESON                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       October 3, 2019                                                Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                 Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                Desc
                                                               Main Document    Page 44 of 71
                                                                                                                                                         10/03/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1                  DONALD ROBERT JAMIESON
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        5487 PASEO LAGO W                                        From-To:                      Same as Debtor 1                                   Same as Debtor 1
        UNIT A                                                   Unknown to 05                                                                 From-To:
        Laguna Woods, CA 92637                                   2018


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                     Desc
                                                               Main Document    Page 45 of 71
                                                                                                                                                          10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                                      Case number (if known)



5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                             $6,702.50
 the date you filed for bankruptcy:   Benefits

                                                   VA                                           $27,821.43

 For last calendar year:                           Social Security                              $11,172.00
 (January 1 to December 31, 2018 )                 Benefits

                                                   VA                                           $46,394.88

 For the calendar year before that:                Social Security                              $11,138.48
 (January 1 to December 31, 2017 )                 Benefits

                                                   VA                                           $46,255.68


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Home Point Financial Corporation                          Monthly @$1831                 $5,493.00         $321,693.00          Mortgage
       Attn: Correspondence Dept                                                                                                       Car
       11511 Luna Road; Suite 200
                                                                                                                                       Credit Card
       Farmers Branch, TX 75234
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                     Desc
                                                               Main Document    Page 46 of 71
                                                                                                                                                          10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                                      Case number (if known)



       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       PIONEER TITLE                                             Monthly@$247.78                  $743.34          $16,500.00         Mortgage
       ACCOUNT SERVICING DEPT                                    (Acreage)                                                            Car
       P O BOX 6517                                                                                                                   Credit Card
       Kingman, AZ 86402
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name
       NICHOLAS DONALD JAMIESON                                  1/2019                         $1,000.00                 $0.00     LOAN TO SON FOR TRUCK
       3420 N TWIN HILLS ROAD                                                                                                       PAYMENT
       Kingman, AZ 86401                                                                                                            REPAID ON 1/29/19, 2/20
                                                                                                                                    AND 2/26/2019


 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       County Of Orange vs DONALD                                COUNTY TAX                 ORANGE COUNTY -                            Pending
       JAMIESON                                                  LIEN                       RECORDER OF DEEDS                          On appeal
       2017000483018                                                                                                                   Concluded

                                                                                                                                    -1973.29 (INFO PER BCR)

       County Of Orange vs DONALD                                COUNTY TAX                 ORANGE COUNTY -                            Pending
       JAMIESON                                                  LIEN                       RECORDER OF DEEDS                          On appeal
       2014000458760                                                                                                                   Concluded

                                                                                                                                    - 393.00 (INFO PER BCR)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                       Desc
                                                               Main Document    Page 47 of 71
                                                                                                                                                           10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                                      Case number (if known)



       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       ORANGE COUNTY TREASURER V                                 Collection                 ORANGE COUNTY                               Pending
       DONALD R JAMIESON                                                                    TREAS-TAX COLLECTOR                         On appeal
       2008-00508824                                                                        P O BOX 1438                                Concluded
                                                                                            Santa Ana, CA 92702
                                                                                                                                     1163.91 (PULLED FROM
                                                                                                                                     RECORDER WEBSITE)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       JOURNEY CHURCH                                                MONTHLY CHURCH CONTRIBUTION                              MONTHLY                        $200.00
       3782 N BANK STREET                                            OF $200.00
       Kingman, AZ 86409

       FIRST SOUTHERN BAPTIST CHURCH                                 $100 OFFERING WHEN ATTEND                                MULTIPLE                     Unknown
       3120 HUALAPAI MOUNTAIN ROAD
       Kingman, AZ 86401

       BOYS TOWN                                                     $150.00                                                  ONCE A                         $150.00
       P O BOX 8000                                                                                                           YEAR
       Boys Town, NE 68010


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                       Desc
                                                               Main Document    Page 48 of 71
                                                                                                                                                        10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                                      Case number (if known)



       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       CEDAR HILLS COMMUNITY CHURCH                                  $100 OFFERING AS ATTEND                                  MULTIPL                   Unknown
       9188 E DALLY DRIVE
       Kingman, AZ 86401

       SADDLEBACK CHURCH                                             DONATES WHEN ATTENDING $100                              MULTIPLE                  Unknown
       1 SADDLEBACK PARKWAY
       Lake Forest, CA 92630


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       SIPPEL LAW FIRM PLLC                                          FUNDS PAID                                               BEFORE                    $1,900.00
       707 E BEALE ST                                                                                                         FILING
       Kingman, AZ 86401
       SIPPELSTAFF@FRONTIER.COM
       DEBTOR


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                    Desc
                                                               Main Document    Page 49 of 71
                                                                                                                                                       10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                                      Case number (if known)



       Person Who Received Transfer                                  Description and value of                   Describe any property or     Date transfer was
       Address                                                       property transferred                       payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you
       David Brown                                                   1973 F600 Truck. Bought                    Sold March 2019 for          03/01/2019
                                                                     10/23/2018 for $3,000                      $3500.00



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)

       CHASE BANK                                                    THIS WAS CLOSED 3                     Old Will NMV                           No
       23861 EL TORO ROAD                                            MONTHS AGO,                           60 Year Old Gold Plated                Yes
       Laguna Hills, CA 92653                                                                              Pocket Watch EMV $50 GIFT
                                                                                                           FROM AUNT OVER 50 YEARS
                                                                                                           AGO AS "HEIRLOOM",
                                                                                                           Kennedy Half Dollar Set and
                                                                                                           others EMV $100
                                                                                                           Carving of a head NMV OUT
                                                                                                           OF WALNUT


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

               Case 0:19-bk-12633-PS                           Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                 Desc
                                                               Main Document    Page 50 of 71
                                                                                                                                                     10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                                           Case number (if known)



 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                      Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       NICHOLAS D JAIMESON                                                                                      SEE ATTACHED LIST;, SON              Unknown
       3420 N TWIN HILLS RD                                                                                     CLEANED PARCEL TO
       Kingman, AZ 86401                                                                                        REMOVE ITEMS, BROUGHT
                                                                                                                TO PROPERTY, SON AND
                                                                                                                WIFE AND CHILDREN LIVE
                                                                                                                WITH PROVIDING AID AND
                                                                                                                ASSISTANCE TO DISABLED
                                                                                                                VET


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case             Status of the
       Case Number                                                   Name                                                                      case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                  Desc
                                                               Main Document    Page 51 of 71
                                                                                                                                                        10/03/19 10:50AM

 Debtor 1      DONALD ROBERT JAMIESON                                                                      Case number (if known)



                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ DONALD ROBERT JAMIESON
 DONALD ROBERT JAMIESON                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date      October 3, 2019                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                   Desc
                                                               Main Document    Page 52 of 71
                                                                                                                                       10/03/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1                  DONALD ROBERT JAMIESON
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Eagle Community Cu                                   Surrender the property.                     No
    name:              Attn: Collections/Bankruptcy Dept                    Retain the property and redeem it.
                       Po Box 5196                                                                                      Yes
                       Lake Forest, CA 92609
                                                                            Retain the property and enter into a
    Description of 2016 JEEP CHEROKEE 48600                                 Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: 4X4 upside value, payment
                   excessive with interest, may
                   have to surrender


    Creditor's         Home Point Financial Corporation                     Surrender the property.                     No
    name:              Attn: Correspondence Dept                            Retain the property and redeem it.
                       11511 Luna Road; Suite 200                                                                       Yes
                       Farmers Branch, TX 75234
                                                                            Retain the property and enter into a
    Description of        3420 N TWIN HILLS RD                              Reaffirmation Agreement.
                          Kingman, AZ 86401-9740
                          Mohave County
                          Property #354-10-005 with home
                          Property #354-10-004 vacant
                          land 120 ac contiguous to


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




                 Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                   Desc
                                                               Main Document    Page 53 of 71
                                                                                                                                                     10/03/19 10:50AM




 Debtor 1      DONALD ROBERT JAMIESON                                                                 Case number (if known)


    property            homestead property                                  Retain the property and [explain]:
    securing debt:      Has 2 liens first, and second


    Creditor's     HONEST AUTO                                              Surrender the property.                                     No
    name:          2325 E NORTHERN AVE                                      Retain the property and redeem it.
                   Kingman, AZ 86409                                                                                                    Yes
                                                                            Retain the property and enter into a
    Description of 1997 FORD F250 UNKNOWN                                   Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Mechanic's Lien on truck of
                   $1,004.00 PLUS RENTAL
                   STORAGE STILL NOT RUNNING
                   NEEDS COMPUTER CHIP $410                               POST FILING, PAY DEBT AND RECOVER
                   LIEN 33-1022                                          TRUCK HOPEFULLY RUNNING



    Creditor's     PIONEER TITLE                                            Surrender the property.                                     No
    name:          ACCOUNT SERVICING DEPT                                   Retain the property and redeem it.
                   P O BOX 6517                                                                                                         Yes
                   Kingman, AZ 86402
                                                                            Retain the property and enter into a
    Description of 3420 N TWIN HILLS RD                                     Reaffirmation Agreement.
    property       Kingman, AZ 86401-9740                                   Retain the property and [explain]:
    securing debt: Mohave County
                   Property #354-10-005 with home
                   Property #354-10-004 vacant
                   land 120 ac contiguous to
                   homestead property
                   Has 2 liens first, and second

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                 Desc
                                                               Main Document    Page 54 of 71
                                                                                                                                          10/03/19 10:50AM




 Debtor 1      DONALD ROBERT JAMIESON                                                                Case number (if known)



 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ DONALD ROBERT JAMIESON                                                   X
       DONALD ROBERT JAMIESON                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        October 3, 2019                                                  Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                       Desc
                                                               Main Document    Page 55 of 71
                                                                                                                                                              10/03/19 10:50AM




 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              DONALD ROBERT JAMIESON
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of Arizona                                    2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                           3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                               0.00      $
  3. Alimony     and maintenance   payments.   Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                      0.00      $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from rental or other real property             $    0.00 Copy here -> $                      0.00      $
                                                                                                       $                0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 Case 0:19-bk-12633-PS                         Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                         Desc
                                                               Main Document    Page 56 of 71
                                                                                                                                                            10/03/19 10:50AM


 Debtor 1     DONALD ROBERT JAMIESON                                                                   Case number (if known)



                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $            3,974.49        $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                     $                  0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       3,974.49          +   $                   =   $      3,974.49

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          3,974.49

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                12b. $          47,693.88

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  AZ

       Fill in the number of people in your household.                        1
       Fill in the median family income for your state and size of household.                                                         13.   $         52,334.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ DONALD ROBERT JAMIESON
                DONALD ROBERT JAMIESON
                Signature of Debtor 1
        Date October 3, 2019
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                                       Desc
                                                               Main Document    Page 57 of 71
                                                                                                                                       10/03/19 10:50AM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                   Desc
                                                               Main Document    Page 58 of 71
                                                                                                                                            10/03/19 10:50AM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                         Desc
                                                               Main Document    Page 59 of 71
                                                                                                                                             10/03/19 10:50AM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                       Desc
                                                               Main Document    Page 60 of 71
                                                                                                                                           10/03/19 10:50AM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                      Desc
                                                               Main Document    Page 61 of 71
                                                                                                                                                 10/03/19 10:50AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Arizona
 In re       DONALD ROBERT JAMIESON                                                                           Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,900.00
             Prior to the filing of this statement I have received                                        $                     1,900.00
             Balance Due                                                                                  $                         0.00

2.     $    0.00      of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                   Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:

                   Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 WRITTEN CONTRACT SIGNED, EXCLUDES REAFFIRMATION AGREEMENT ADVERSARY ACTIONS; Legal Fees
                 do not include costs by definition; $450 flat fee charge to cover the filing fee of $335 which is disclosed above,
                 the First and Second Course Fee, the Credit Report Fee, the Internet Address verification search fees when mail
                 is returned, photocopies, scans to file, download Pacer billing charges, closed file storage fees, and to cover
                 anticipated Certified Return Receipt Charges for Creditors failing to honor the Automatic Stay; we remain
                 counsel of record for the debtor to cover these.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Reaffirmation Agreements, Redemption Agreements, Stay litigation, Audit requests, UST claims, Other General
               Motions, Costs, conversion to 13, Secured claim negotiations for short sales
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 3, 2019                                                          /s/ MARK A SIPPEL
     Date                                                                     MARK A SIPPEL 005506 AZ
                                                                              Signature of Attorney
                                                                              SIPPEL LAW FIRM PLLC
                                                                              707 E BEALE ST
                                                                              Kingman, AZ 86401
                                                                              928-753-2889 Fax: 928-718-5877
                                                                              notice@sippellaw.com
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                              Desc
                                                               Main Document    Page 62 of 71
                                                                                                                                     10/03/19 10:50AM




                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re      DONALD ROBERT JAMIESON                                                                       Case No.
                                                                                Debtor(s)                Chapter    7

                                                                                                         Check if this is an
                                                                                                      Amended/Supplemental Mailing List
                                                                                                      (Include only newly added or
                                                                                                      changed creditors.)


                                                           MAILING LIST DECLARATION


            I, DONALD ROBERT JAMIESON , do hereby certify, under penalty of perjury, that the Master Mailing List, consisting

of 7       page(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date: October 3, 2019                                               /s/ DONALD ROBERT JAMIESON
                                                                     DONALD ROBERT JAMIESON
                                                                     Signature of Debtor

 Date: October 3, 2019                                               /s/ MARK A SIPPEL
                                                                     Signature of Attorney
                                                                     MARK A SIPPEL 005506 AZ
                                                                     SIPPEL LAW FIRM PLLC
                                                                     707 E BEALE ST
                                                                     Kingman, AZ 86401
                                                                     928-753-2889 Fax: 928-718-5877




MML_Requirements_8-2018                                                                                                                  MML-3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy




              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                 Desc
                                                               Main Document    Page 63 of 71
JAMIESON, DONALD -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




AAA FINANCIAL SERVICES
P O BOX 851001
DALLAS TX 75285-1001


AAA FINANCIAL SERVICES
P O BOX 982234
EL PASO TX 79998-2234


ALASKA USA FEDERAL CREDIT UNION
ATTN: BANKRUPTCY
PO BOX 196613
ANCHORAGE AK 99519


AMEX
CORRESPONDENCE/BANKRUPTCY
PO BOX 981540
EL PASO TX 79998


ANAYA LAW GROUP
2629 TOWNSGATE ROAD
STE 140
WESTLAKE VILLAGE CA 91361


ARIZONA DEPARTMENT OF REVENUE
ATTN: BANKRUPTCY DEPT
1600 W MONROE ST
PHOENIX AZ 85007


AT&T MOBILITY
P O BOX 537104
ATLANTA GA 30353-7104


BANK OF AMERICA
4909 SAVARESE CIRCLE
FL1-908-01-50
TAMPA FL 33634


BANK OF AMERICA
PO BOX 851001
DALLAS TX 75285-1001


BANK OF AMERICA
PO BOX 982234
EL PASO TX 79998



        Case 0:19-bk-12633-PS   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04   Desc
                                Main Document    Page 64 of 71
JAMIESON, DONALD -



BEST BUY
P O BOX 6204
SIOUX FALLS SD 57117-6204


BEST BUY CREDIT SERVICES
PO BOX 78009
PHOENIX AZ 85062


BEST BUY CREDIT SERVICES
P O BOX 790441
SAINT LOUIS MO 63179


BMW FINANCIAL SERVICES
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 3608
DUBLIN OH 43016


BRISTON POINT FINANCIAL, INC
STE 400
300 SPECTRUM CENTER DRIVE
IRVINE CA 92618


CAPITAL ONE
ATTN: BANKRUPTCY
PO BOX 30285
SALT LAKE CITY UT 84130


CAPITAL ONE
PO BOX 60599
CITY OF INDUSTRY CA 91716


CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285


CHASE CARD SERVICES
ATTN: BANKRUPTCY
PO BOX 15298
WILMINGTON DE 19850


CHASE CARDMEMBER SERVICE
P O BOX 6294
CAROL STREAM IL 60197-6294




       Case 0:19-bk-12633-PS   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04   Desc
                               Main Document    Page 65 of 71
JAMIESON, DONALD -



CITI CARDS
PO BOX 78019
PHOENIX AZ 85062


CITI CARDS
PO BOX 790046
SAINT LOUIS MO 63179


CITIBANK
ATTN: BANKRUPTCY
PO BOX 790034
ST LOUIS MO 63179


CITIBANK NORTH AMERICA
CITIBANK CORP/CENTRALIZED BANKRUPTCY
PO BOX 790034
ST LOUIS MO 63179


COMENITY BANK/WAYFAIR
ATTN: BANKRUPTCY DEPT
PO BOX 182125
COLUMBUS OH 43218


DAVID S DAMRON & LINDA DAMRON
CO-TTEE DAMRON FAM TR 6/18/1992
4180 TEJON CIRCLE
CORONA CA 92881


DEPTARTMENT STORE NATIONAL BANK/MACY'S
ATTN: BANKRUPTCY
9111 DUKE BOULEVARD
MASON OH 45040


DIRECT TV
C/O FOCUS RECEIVABLES MANAGEMENT
1130 NORTHCHASE PARKWAY STE 150
MARIETTA GA 30067


DIRECT TV
C/O CONVERGENT OUTSOURCING INC
800 SW 39TH ST
RENTON WA 98057-4975


DIRECTV
PO BOX 78626
PHOENIX AZ 85062-8626

       Case 0:19-bk-12633-PS   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04   Desc
                               Main Document    Page 66 of 71
JAMIESON, DONALD -



DIRECTV
PO BOX 5007
CAROL STREAM IL 60197


EAGLE COMMUNITY CREDIT UNION
P O BOX 5196
EL TORO CA 92609-8696


EAGLE COMMUNITY CU
ATTN: COLLECTIONS/BANKRUPTCY DEPT
PO BOX 5196
LAKE FOREST CA 92609


FERRELGAS
P O BOX 1003
SMITHVILLE MO 64089


FERRELLGAS
P O BOX 88086
CHICAGO IL 60680-1086


FIRST NATION BANK OF OMAHA
P O BOX 2557
OMAHA NE 68103-2557


FIRST NATIONAL BANK
ATTN: BANKRUPTCY
1620 DODGE ST MAILSTOP 4440
OMAHA NE 68197


FREEDOM MORTGAGE CORPORATION
ATTN: BANKRUPTCY
PO BOX 50428
INDIANAPOLIS IN 46250


GATESTONE
1000 N WEST STREET
STE 1200
WILMINGTON DE 19801


HOME POINT FINANCIAL CORPORATION
ATTN: CORRESPONDENCE DEPT
11511 LUNA ROAD; SUITE 200
FARMERS BRANCH TX 75234



       Case 0:19-bk-12633-PS   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04   Desc
                               Main Document    Page 67 of 71
JAMIESON, DONALD -



HONEST AUTO
2325 E NORTHERN AVE
KINGMAN AZ 86409


IRS
PO BOX 7346
PHILADELPHIA PA 19101-7346


JESSICA JAMIESON
3420 N TWIN HILLS ROAD
AZ 86101-9740


JESSICA JAMIESON
3420 N TWIN HILLS ROAD
KINGMAN AZ 86401-9740


JORDAN ANTHONY JAMIESON
848 DELL AVENUE
DICKINSON ND 58601-6112


KOHLS/CAPITAL ONE
ATTN: BANKRUPTCY
PO BOX 30285
SALT LAKE CITY UT 84130


LENDINGCLUB
ATTN: BANKRUPTCY
71 STEVENSON ST, STE 1000
SAN FRANCISCO CA 94105


MASTERCARD
P O BOX 10309
DES MOINES IA 50306-0309


ORANGE COUNTY TREASURER
P O BOX 1438
SANTA ANA CA 92702


PAYPAL CREDIT SVCS/SYNCB
P O BOX 960060
ORLANDO FL 32896-0080




       Case 0:19-bk-12633-PS   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04   Desc
                               Main Document    Page 68 of 71
JAMIESON, DONALD -



PIONEER TITLE
ACCOUNT SERVICING DEPT
P O BOX 6517
KINGMAN AZ 86402


PRIME
P O BOX 15123
WILMINGTON DE 19850-5123


SOFI LENDING CORP
ATTN: BANKRUPTCY
375 HEALDSBURG AVENUE SUITE 280
HEALDSBURG CA 95448


STATE OF CALIFORNIA
VEHICLE REGISTRATION COLLECTION
FRANCHISE TAX BOARD P O BOX 419001
RANCHO CORDOVA CA 95741-9001


SYNCHRONY BANK
PO BOX 960061
ORLANDO FL 32896


SYNCHRONY BANK/GAP
ATTN: BANKRUPTCY DEPT
PO BOX 965060
ORLANDO FL 32896


SYNCHRONY BANK/WALMART
ATTN: BANKRUPTCY
PO BOX 965060
ORLANDO FL 32896


SYNCHRONY/ASHLEY FURNITURE HOMESTORE
ATTN: BANKRUPTCY
PO BOX 965060
ORLANDO FL 32896


THE ARBORS
26356 VINTAGE WOODS ROAD
LAKE FOREST CA 92630-7277


USAA FEDERAL SAVINGS BANK
ATTN: BANKRUPTCY
10750 MCDERMOTT FREEWAY
SAN ANTONIO, TX 78288

       Case 0:19-bk-12633-PS   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04   Desc
                               Main Document    Page 69 of 71
JAMIESON, DONALD -



USAA SAVINGS BANK
10750 MCDERMOTT FWY
SAN ANTONIO TX 78288


WALMART MASTERCARD/SYNCB
PO BOX 960024
ORLANDO FL 32896-0024


WELLS FARGO
PO BOX 29704
PHOENIX AZ 85038


WELLS FARGO DEALER SERVICES
ATTN: BANKRUPTCY
PO BOX 19657
IRVINE CA 92623




       Case 0:19-bk-12633-PS   Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04   Desc
                               Main Document    Page 70 of 71
                                                                                                                                              10/03/19 10:50AM




                                                         UNITED STATES BANKRUPTCY COURT

                                                                     DISTRICT OF ARIZONA
 In re:
          DONALD ROBERT JAMIESON                                                   Chapter            7

                                                                                   Case No.

                                                        Debtor(s).

                                                       DECLARATION RE: ELECTRONIC FILING
PART I - DECLARATION OF PETITIONER:

     I [We]           DONALD ROBERT JAMIESON                         and                                    , the undersigned debtor(s), corporate officer
or partnership member, hereby declare under penalty of perjury that the information I have given my attorney and the information, including social
security numbers, provided in the completed petition, lists, statements and schedules is true and correct. I have reviewed and signed each of the
foregoing completed documents and my attorney has provided me with a signed copy of each to retain for my records. I consent to my attorney
electronically filing the completed petition, lists, statements and schedules with the United States Bankruptcy Court. I understand that this
DECLARATION RE: ELECTRONIC FILING is to be filed with the Clerk after all schedules and statements have been filed electronically but, in
no event, no later than 21 days after the date the petition was filed or, in the event an extension has been granted, no later than 7 days after the
schedules and statements are filed. I understand that failure to file the signed original of this DECLARATION will cause my case to be dismissed
without further notice.

      [If petitioner is an individual whose debts are primarily consumer debts and has chosen to file under chapter 7] I am aware that I may proceed
under chapter 7, 11, 12, or 13 of 11 United States Code, understand the relief available under each such chapter, and choose to proceed under chapter
7. I request relief in accordance with the chapter specified in the petition..

 DATED:           October 3, 2019


 SIGNED:
                  DONALD ROBERT JAMIESON
                  Debtor                                                              Joint Debtor



 SIGNED:

                  Authorized Corporate Officer or Partnership Member

PART II - DECLARATION OF ATTORNEY:

     I declare as follows: The debtor(s) will have signed this form before I submit the petition, schedules and statements. I will give the debtor(s) a
copy of all forms and information to be filed with the United States Bankruptcy Court and have complied with all other requirements in the most
recent Interim Operating Order. If an individual, I have informed the petitioner that [he or she] may proceed under chapter 7, 11, 12 or 13 of Title
11, United States Code, and have explained the relief available under each such chapter.

 DATED:           October 3, 2019
                                                                             MARK A SIPPEL 005506 AZ
                                                                             Attorney for Debtor(s)
                                                                             707 E BEALE ST
                                                                             Kingman, AZ 86401
                                                                             928-753-2889 Fax:928-718-5877

                                              (FILE ORIGINAL WITH COURT - DO NOT FILE ELECTRONICALLY)




Local Form 1007-1 (08/18)                                                  Declaration of Electronic Filing                                         Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

              Case 0:19-bk-12633-PS                            Doc 1 Filed 10/03/19 Entered 10/03/19 10:53:04                         Desc
                                                               Main Document    Page 71 of 71
